DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner objects to the specification as follows:
Per the descriptive statements in the paragraph preceding the claim, and for clarity and accuracy, the description of Fig. 1.8 must be amended to insert --view of the portion designated in Fig. 1.1 in dash-dot-dash lines, curvy line and number 1.8--. Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II. The description of Fig. 1.8 should then read:
--1.8 : Enlarged view of the portion designated in Fig. 1.1 in dash-dot-dash lines, curvy line and number 1.8--;
The description of Fig. 1.9 must be amended to insert --enlarged view taken along line 1.9-1.9 in Fig. 1.8--. The description of Fig. 1.9 should then read:
--1.9 : Cross sectional enlarged view taken along line 1.9-1.9 in Fig. 1.8--; and
The description of Fig. 1.10 must be amended to insert --view showing the design installed inside a vehicle--. The description of Fig. 1.10 should then read:
--1.10 : Reference view showing the design installed inside a vehicle--
[Reproduction 1.8 is an enlarged view of portions of reproduction 1.1, represented by the squares in dot-dashed lines, curvy lines and number 1.8; reproduction 1.9 is a cross-sectional view of the portion taken along line 1.9-1.9 in reproduction 1.8; reproduction 1.10 is a reference view showing the subject design is installed inside the vehicle.] must be deleted because it is extraneous information which adds no new information to the claimed design.  No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application.  Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 
The examiner understands the solid line arrows in Fig. 1.8 represent the cross-sectional cut line and form no part of the claim. Therefore, the following statement must be used to describe the arrows on the reproduction (MPEP § 2920.05(c)) and must be inserted in the specification preceding the claim: --In Fig. 1.8, the arrows form no part of the claim and only represent the cross-sectional cut line of the cross-sectional view in Fig. 1.9.--
	
Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, 

The claim is indefinite and nonenabling as follows:
Based on the arrows representing the cross-sectional cut line for the cross-sectional view in Fig. 1.9, the cut-line in Fig. 1.8 does not correspond to the cross-sectional view in Fig. 1.9. One skilled in the art would therefore have to resort to conjecture to make and use the design.

    PNG
    media_image1.png
    1439
    854
    media_image1.png
    Greyscale

Based on the internal structure disclosed in Fig. 1.9 of the Y-shaped openings, the openings are not shown as expected in any other view, highlighted in gray below. Specifically, Figs. 1.1, 1.6, 1.8 and 1.10 show no depth to the interior of the opening as shown in Fig. 1.9. One skilled in the art would therefore have to resort to conjecture to make and use the design.

    PNG
    media_image2.png
    716
    840
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    704
    829
    media_image3.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to clearly and consistently disclose the claim.
In the instant application, the disclosure taken as a whole does not provide certainty as to the exact appearance and three dimensional configuration of the machine.  Specifically, the broken lines on the reproductions are not described in the specification. Consequently, the broken lines may be interpreted in more than one way.  For example, the broken lines are not clearly defined as environment, boundaries, stitching, or some other surface treatment.  Broken lines may mean different things in different circumstances and their meaning must be made entirely clear.  In re Blum 374 F.2d 904, 153 USPQ 177 (CCPA 1967); see MPEP § 2920.05(c) Therefore, as currently disclosed, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image4.png
    877
    849
    media_image4.png
    Greyscale

Applicant may overcome this portion of the refusal by inserting a statement in the specification preceding the claim describing the broken lines on the drawings (MPEP § 2920.05(c)).  
	
In the reproductions, the examiner is unable to determine the exact configuration of the features comprising the machine. As currently disclosed, the surfaces on the drawer are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements or opened or closed surfaces.  Absent clear surface shading on all claimed surfaces, the exact nature of the design as shown is not clearly understood.  Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image5.png
    877
    1121
    media_image5.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to include appropriate and adequate shading to show clearly the character and/or contour of all claimed surfaces represented.  See 37 CFR 1.152.  This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised, and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas.  Solid black surface shading is not permitted except when used to represent the color black as well as color contrast.

In Fig. 1.3, the examiner is unable to determine the exact configuration of the different areas highlighted in gray below on the back of the drawer. As currently disclosed, the surfaces on the back of the drawer are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image6.png
    423
    1149
    media_image6.png
    Greyscale


Applicant may overcome this portion of the refusal by indicating that protection is not sought for the highlighted surfaces above in Figs. 1.3 by amending the reproductions to color or convert those surfaces to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403.  If applicant chooses to do so, the broken line statement must be amended accordingly.  

Figs. 1.1, 1.9 and 1.10 contain heavy black lines that run together and obscure understanding of the claim. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image7.png
    238
    389
    media_image7.png
    Greyscale


Applicant may overcome this portion of the refusal by amending the reproductions so the lines, numbers and letters are uniformly thick and well defined, clean, durable and black.  

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b).

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919